Buildings Sale Agreement

[English Translation]

 

Agreement No.: HBOP2013-RS

  



Seller: Hebei Baoding Orient Paper Milling Co., Ltd.   (herein after referred to
as Party A) Buyer: Hebei Fangsheng Real Estate Development Co., Ltd.   (herein
after referred to as Party B)

 

Party A and Party B entered into the Agreement by mutual negotiation to sell and
purchase Buildings. Both Parties shall voluntarily execute this Agreement
according to the terms and conditions set forth below.

 

Section 1 The Basic Condition of the Buildings

 



1. Location of the Buildings: South of Juli Road (formerly Xinxing
Road)(No.008768)   Construction area of the Buildings is 9,326.95 square meters,
details are as follows:   Office Building: 3,776.47 square meters;   North
Workshop: 1,247.43 square meters;   Middle Workshop: 1,208.75 square meters;  
South Workshop: 2,417.50 square meters;   Workshop Bungalow: 676.80 square
meters; 2. Location of the Buildings: South of Juli Road (formerly as Xinxing
Road) (No.008814)   Construction area of the Buildings is 684.77 square meters,
details are as follows:   Guard Room: 85.62 square meters;   Garage:
154.44 square meters;   Sales Department: 133.4 square meters;   Boiler Room:
231.25 square meters；   Pump Room: 20.21 square meters;   Electricity
Distribution Room: 59.85 square meters. 3. Location of the Buildings (Three
Dormitories): South of Juli Road   Construction area of three dormitories is
17,494.66 square meters, including 132 suites of apartment units and 152 storage
rooms.     Total construction cost is RMB 26,498,307.00.



 

Section 2 Construction Area of Buildings to be Sold

Party A sells the ownership of above Buildings to Party B with a total area of
27,195.07 square meters, excluding the above mentioned boiler room, pump room
and electricity distribution room, which is still owned by Party A.

 

Section 3 Rights Condition

Party A confirms that it legally owns the Buildings to transfer under this
Agreement, and there are no property defects of collateral, seizure and any
third party’s claim, etc.

- 1 -

 



Section 4 Sale Price
Both Party A and Party B agree that sale price is set forth below:

1. Appraisal result for Buildings listed in Section 1-1 and Section 1-2 in this
Agreement according to Party A’s designated appraisal company is RMB
2,680,800.00. The appraisal result is based on the fair market value in open
market condition and an assumption that the Buildings will be forced to be
demolished in 7 years and only have value from the continued original use before
demolition. Party B agree to purchase the Buildings at a premium price, and the
negotiated price by both Parties to sell and purchase the Buildings is RMB
7,099,000.00;

2. Sale price of Buildings listed in Section 1-3 for three dormitories is equal
to their total construction cost, which is RMB 26,498,307.00, therefore;

3. Total sale price is RMB 33,597,307.00 (SAY RMB THIRTY THREE MILLION FIVE
HUNDRED AND NINETY SEVEN THOUSAND THREE HUNDRED AND SEVEN YUAN ONLY).

 

Section 5 Payment Term

Party B shall pay the entire sale price under this Agreement to Party A within
Thirty working days after this Agreement takes effect. The amount of RMB
7,099,000.00 that was prepaid by Party B is treated as a security deposit for
this transaction, and the remaining balance need to be paid is RMB
26,498,307.00.

 

Section 6 Tax
1. For the Buildings sale of Section 1-1 and Section 1-2, Party A and Party B
shall bear each party’s own share of tax fees charged by authorities and
agencies designated by government in the procedure of sale and entitlement
according to relative laws and regulations;

2. For the Buildings sale of Section 1-3, both parties agree that Party B shall
pay in advance all tax fees of Part A and Party B charged by authorities and
agencies designated by government in the procedure of sale and entitlement. When
Party B sells the dormitories to Party A’s qualified employees according to the
provisions of Section 8-1, Party B shall apportion all paid taxes and unpaid
taxes to the sale price of the dormitories so that all taxes are borne by the
qualified employees.

 

Section 7 Representations and Warranties

Party A warrants that:

1. Party A has the right to sell the Buildings in this Agreement, and has the
full capability to sign this Agreement with Party B. In the case where disputes
arises over the ownership of the Buildings sold, Party A shall be held
responsible for damages and losses;

2. At the time the Agreement is signed, no court, arbitration institution,
administrative agency or regulatory body has made any judgment, verdict or
specific administrative actions that has material adverse effect on Party A to
perform the Agreement;



- 2 -

 

3. Party A confirms and warrants that no collateral, creditor’s right or
financial obligation is attached to the Buildings; that there is no third party
recourse on the Buildings before Party B obtains the Buildings;

4. All required internal authorization procedures for Party A to sign this
Agreement have been completed; and the signer of this Agreement is Party A’s
legal representative or authorized representative. This Agreement is legally
binding on both Parties once taking effect.

 

Party B warrants that:

1. Party B has the right to sign and the capability to perform this Agreement;

2. At the time the Agreement is signed, no court, arbitration institution,
administrative agency or regulatory body has made any judgment, verdict or
specific administrative actions that have material adverse effect on Party B to
perform the Agreement;

3. All required internal authorization procedures for Party B to sign this
Agreement have been completed; and the signer of this Agreement is Party B’s
legal representative or authorized representative. This Agreement is legally
binding on both parties once taking effect.


 

 

Section 8 Party B’s Commitment
1. Party B promise that all three dormitories with a total of 132 suites of
apartment units and

152 storage rooms (total construction area of 17,494.66 square meters) shall be
sold to the designated qualified employees of Party A within 60 working days
after Party B pays off all sale price and obtain the property certificate. The
sale price to the employees shall equal to the sum of the original construction
cost and all of the paid and unpaid taxes made by Party B. Party B shall also
assist to deal with the registration of property ownership certificate for
employees. Related taxes and fees for property certificate shall by borne by the
employees. Party B shall not gain any profits during the sale of dormitories.
Party A has the right to supervise and inspect Party B’s sale process and review
the relevant sale documents;

2. To ensure Party A’s normal operation in the near future, after Party B pays
off all sale price and obtain relevant property ownership certificate Party B
agrees to lease back the sold Buildings listed in Section 1-1 and 1-2 in this
Agreement to Party A with a 3-year tentative lease term, with a rent of RMB
1,000,000 per year. Party A shall pay all rent for the actual number of days of
leasing for the current year before December 31 of every year. When the leasing
term expires, both parties could negotiate to extent the terms if necessary.
However, Party A shall make the best effort to finish the facilities relocation
within the first 3-year leasing term and relocate as early as possible.

 

Section 9 Responsibility for Breach
1. After this Agreement takes effect, if Party B unilaterally terminates this
Agreement, Party B

shall compensate Party A for its economic losses for an amount equal to 10% of
the sale price;

2. If Party B delays the payment of the transfer price to Party A, Party B
should pay liquidated damages at the rate of 0.05% of the delinquent amount per
day to Party A. If the delinquency lasts over thirty working days, Party A is
entitled to terminate this Agreement; and Party B shall compensate Party A for
its economic losses for an amount equal to 10% of the transfer price;



- 3 -

 

3. It shall be deemed a unilateral breach of the Agreement by Party A if any
third party asserts any rights to the Buildings referred to in this Agreement
due to Party A’s concealing of facts, or for any other reason caused by Party A,
resulting in non-performance of this Agreement. Party A should refund all of
Party B’s deposit and payment of sale price plus interests to Party B pursuant
to the prevailing bank loan interest rate.


Section 10 Confidential Clause
Party A and Party B both warrant to keep confidential the other Party’s
non-public documents and information obtained from the discussion, signing and
performing this Agreement (including business secrets, cooperation plans,
operational activities, financial information, technical intelligence,
operational information and other business secrets). Each Party must not
disclose all or part of the non-public documents and information to any third
party without permission of the other which provided the documents and
information unless otherwise regulated by the law or regulation or agreed by the
two Parties.


 


 

Section 11 Modification of Agreement
If any unforeseeable circumstances happens during the performance period of this
Agreement that forces either Party to modify this Agreement, the Party
requesting modification shall inform the other Party in writing immediately.
After the request is accepted by the other Party, the two Parties shall sign the
written modification agreement within a time limit. The modification agreement
shall become an integral part of this Agreement. Neither Party has the right to
modify the Agreement unless written document is signed by the two Parties;
otherwise, the Party acting unilaterally to change the provisions of the
Agreement shall bear the responsibility of economic losses to the other Party.

 

Section 12 Assignment of Agreement
Unless otherwise provided in the Agreement or agreed upon after negotiation by
both Parties, neither Party shall assign any rights and obligations of both
parties provided in this Agreement to a third party without the other Party’s
written consent. Any assignment shall be invalid without the other Party’s
written consent.


 


 

Section 13 Settlement of Disputes
Any disputes arisen in the process of Agreement implementation shall be resolved
through negotiation by both Parties. Disputes may also be mediated by relevant
resolution organizations; or if negotiation or mediated fail, by filing a
lawsuit in the PRC People’s Court.


 

 

Section 14 Force Majeure
1. If any Party of the Agreement fails to perform all or part of its obligations
under this

Agreement due to the influence of force majeure event, the implementation of the
obligations should be suspended when the force majeure event impedes its
implementation;

2. The Party who claimed to have been influenced by force majeure event shall
inform the other Party the occurrence of the force majeure event promptly in
writing, and provide appropriate evidence of the force majeure event and its
duration and the written information within 5 days after the occurrence of the
force majeure event regarding its inability to perform the Agreement or delay of
implementation to the other Party. The Party claiming that performance is
impossible or impractical due to the force majeure event has the responsibility
to make every reasonable effort to eliminate or mitigate the influence of the
force majeure event;

- 4 -

 



3. When a force majeure event happens, both parties should immediately decide on
how to implement this Agreement through friendly negotiation. After the
termination or elimination of the force majeure event or its influence, both
Parties should immediately resume the implementation of the obligation under the
Sections of this Agreement. If the force majeure event and its influence cannot
be terminated or eliminated and results in any Party of the Agreement losing the
ability to continue to perform the Agreement, then both parties may negotiate to
terminate the Agreement or temporarily delay the implementation of the
Agreement, and the Party who encounters the force majeure needs not bear
responsibilities for the termination or delay. However, if force majeure happens
after a delay of implementation, the Party causing the delay cannot be exempted
from liability;



4. “Force Majeure” referred to in this Agreement means any event, which cannot
be reasonably controlled by the influenced Party, is unable to be predicted or
unable to avoid and overcome even if predicable, and occurs after the date of
signing the Agreement, which makes the Party impossible or impractical to
objectively perform this Agreement in whole or in part. The events include, but
not limited to, natural disasters such as flood, fire, drought, typhoon,
earthquake, and social events, such as war, riot and strike, as well as
government act or legal provisions, etc.




Section 15 Interpretation of Agreement
For the matters not covered or undefined in this Agreement, both Parties can
make reasonable interpretation to the Agreement according to common sense
understandings based on the general principle, purpose, common transaction
practices and contents of related sections. This interpretation is binding,
unless the interpretation is inconsistent with laws or this Agreement.


 


 

Section 16 Supplements and Exhibits
Matters not covered in the Agreement shall be implemented according to relevant
laws and regulations. For the matters not specified by laws and regulations,
Party A and Party B may agree on a written supplementary Agreement. Exhibits and
supplementary Agreement of this Agreement are the indivisible parts of this
Agreement, and have the same legal effect with the Agreement.


 


 

Section 17 Validity of Agreement
1. This Agreement shall take effect on the date of signing by both Parties’
legal representative

or its authorized representative and stamping with official seals or agreement
seals, and substitutes any former agreement for same Buildings sale(if any).

2. This original Agreement is made in two copies. Each party holds one copy with
equal legal force.

 

If there is any conflict between a Chinese language provision and the
corresponding English language provision in this Agreement, the Chinese language
provision will prevail.

- 5 -

 

Seller (seal):/chop/Hebei Baoding Orient Paper Milling Co., Ltd.

Legal representative:

Authorized representative: /s/Dahong Zhou

Date: August 9, 2013

  

Buyer (seal): /chop/Hebei Fangsheng Real Estate Development Co., Ltd.

Legal Representative: /s/Zhenyong Liu
Authorized representative:

Date: August 9, 2013



- 6 -

